0008^
Notice of APPEAL




This notice of appeal is filed by Sandy Schinzel, Charles G Tate jr a party to this proceeding who seeks to
alter the trials courts judgment or other appealable order.


        1. The trial court, cause number, and style of this case are as shown in the caption above.
        2. The judgment or order appeal frOom w2as signed on date, Thursday,03-19-19


        3. Sandy Schinzel desires to appeal from all portions of the judgment 10 days to vacate premises
        4.This appeal is being to court of 4th floor COURT of appeals
        5.This notice is being filed by Sandy Schinzel jointly by the following psrties whose interests are

aligned: Sandy Schinzel




                                                                                         *
                                                                                                         -■--;■   ,


                                                                                                   5